
	

114 HR 3487 IH: Respect for Native Americans in Professional Sports Act of 2015
U.S. House of Representatives
2015-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3487
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2015
			Ms. Norton introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To make the antitrust laws applicable to professional sports leagues that use, or promote or allow
			 member teams or franchisees to use, the term Redskins or the term Redskin.
	
	
 1.Short titleThis Act may be cited as the Respect for Native Americans in Professional Sports Act of 2015. 2.Restoring the application of the antitrust laws with respect to certain professional sports leagues (a)Removal of exemptionsNotwithstanding any other provision of law, the antitrust laws shall apply with respect to a professional sports league if such league uses, or promotes or allows a member team or a franchisee to use or promote the use of, the term Redskins (or the term Redskin) in connection with such league, or with a team or franchise connected with such league.
 (b)Definition of antitrust lawsThe term antitrust laws has the meaning given it in subsection (a) of the first section of the Clayton Act (15 U.S.C. 12(a)), except that such term includes section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent such section 5 applies to unfair methods of competition.
			
